 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTINA WESLEY-WILLIS,                            Case No.: 17cv1662-WQH-WVG
12                                      Plaintiff,
                                                         Order
13   v.
14   CAJON VALLEY UNION
     SCHOOL DISTRICT; and DOES
15
     1–10, inclusive,
16                                    Defendant.
17
     HAYES, Judge:
18
19        The matter before the Court is the Motion for Leave to File Third Amended Complaint

20   filed by Plaintiff Christina Wesley-Willis. (ECF No. 41).

21        I.     PROCEDURAL BACKGROUND

22             On March 26, 2018, Plaintiff Christina Wesley-Willis filed a Second Amended

23   Complaint (SAC) against Defendant Cajon Valley Union School District (School District)

24   and Does 1–10, inclusive. (ECF No. 18). The SAC alleged the following causes of action

25   against the School District: discrimination and a hostile work environment in violation of

26   the Civil Rights Act, 42 U.S.C. § 2000 et seq. (Title VII); violation of the Americans with

27   Disabilities Act, 42 U.S.C. § 12101 et seq. (ADA); and five claims arising under state law.

28

                                                     1
                                                                               17cv1662-WQH-WVG
 1            On August 6, 2018, the Court dismissed the ADA claim, stating that “[t]he School
 2   District enjoys Eleventh Amendment immunity with respect to Wesley-Willis’s cause of
 3   action under Title I of the ADA.” (ECF No. 23). The Court also dismissed the hostile
 4   work environment claim under Title VII, stating that “the factual allegations of the SAC
 5   are insufficient to support a reasonable inference that Wesley-Willis was subjected to
 6   verbal or physical conduct because of her race or gender that was so severe or pervasive as
 7   to alter the conditions of her employment.” Id.
 8            On October 23, 2018, Plaintiff filed a Motion for Leave to File Third Amended
 9   Complaint. (ECF No. 41).
10            On November 11, 2018, the School District filed a Response in opposition. (ECF
11   no. 42).
12            On November 19, 2018, Plaintiff filed a Reply. (ECF No. 43).
13      II.      DISCUSSION
14            Federal Rule of Civil Procedure 15 mandates that leave to amend “be freely given
15   when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied with extreme
16   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)
17   (quotation omitted). In Foman v. Davis, the Supreme Court offered several factors for
18   district courts to consider in deciding whether to grant a motion to amend under Rule 15(a):
19            In the absence of any apparent or declared reason – such as undue delay, bad
              faith or dilatory motive on the part of the movant, repeated failure to cure
20
              deficiencies by amendments previously allowed, undue prejudice to the
21            opposing party by virtue of allowance of the amendment, futility of
              amendment, etc. – the leave sought should, as the rules require, be “freely
22
              given.”
23
     371 U.S. 178, 182 (1962); see also Smith v. Pac. Prop. Dev. Co., 358 F.3d 1097, 1101 (9th
24
     Cir. 2004). “Not all of the [Foman] factors merit equal weight. As this circuit and others
25
     have held, it is the consideration of prejudice to the opposing party that carries the greatest
26
     weight.” Eminence Capital, 316 F.3d at 1052 (citations omitted). “The party opposing
27
     amendment bears the burden of showing prejudice.” DCD Programs, Ltd. v. Leighton, 833
28

                                                    2
                                                                                  17cv1662-WQH-WVG
 1   F.2d 183, 187 (9th Cir. 1987). “Absent prejudice, or a strong showing of any of the
 2   remaining Foman factors, there exists a presumption under Rule 15(a) in favor of granting
 3   leave to amend.” Eminence Capital, 316 F.3d at 1052. If “the plaintiff has previously been
 4   granted leave to amend and has subsequently failed to add the requisite particularity to its
 5   claims, the district court’s discretion to deny leave to amend is particularly broad.” Zucco
 6   Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009). “A district court
 7   does not abuse its discretion when it denies leave to amend where a plaintiff . . . did not
 8   propose any new facts or legal theories for an amended complaint and therefore give the
 9   Court any basis to allow an amendment.” Boehm v. Shemaria, 478 Fed. Appx. 457, 457
10   (9th Cir. 2012). If amendment would be futile, the district court need not grant leave to
11   amend. Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002).
12         In the Motion, Plaintiff proposes to add David Miyashira, District Superintendent,
13   as a Defendant. (ECF No. 41-4 at 11). Plaintiff “seeks to provide facts in support of the
14   dismissed second and third causes of action” as to the ADA and hostile work environment
15   claims. Id.
16         The School District contends that the proposed amendment would be futile because
17   the ADA does not provide a cause of action against individual defendants. (ECF No. 42 at
18   5–6). The School District asserts that the proposed amended complaint “does not contain
19   specific factual allegations that Plaintiff was subjected to severe or pervasive conduct of a
20   racial or sexual nature or for that matter having anything to do with her age.” Id. at 7.
21         Plaintiff contends that Miyashira is a proper defendant pursuant to the Ex Parte
22   Young exception to Eleventh Amendment immunity. (ECF No. 43 at 3). Plaintiff contends
23   that Eleventh Amendment immunity does not apply to actions for prospective declaratory
24   or injunctive relief against state officers in their official capacities. Plaintiff asserts that
25   Miyashira is a state officer sued in his official capacity as superintendent. Plaintiff asserts
26   that the proposed amended complaint alleges “that in each and every meeting,” Miyashiro
27   “raised the issue of race, gender and/or age.” Id. at 4. Plaintiff asserts that the hostile work
28   environment claim is based on interactions with Miyashiro and on the School District

                                                    3
                                                                                   17cv1662-WQH-WVG
 1   blackballing Plaintiff, and assigning Plaintiff duties that violated her work accomodations
 2   and exposed her to interactions with violent students.
 3            A.     ADA Claim
 4         Plaintiff seeks to add Miyashiro only to the second cause of action, the ADA claim,
 5   as the sole Defendant to the ADA claim. (ECF No. 41-4 at 27). In Walsh v. Nevada
 6   Department of Human Resources, the court explained that Title I of the ADA does not
 7   permit suits against individual defendants. 471 F.3d 1033, 1038 (9th Cir. 2006). The court
 8   explained that “[b]ecause Title I of the ADA adopts a definition of ‘employer’ and a
 9   remedial scheme that is identical to Title VII, [the] bar on suits against individual
10   defendants also applies to suits brought under Title I of the ADA.” Id. (citing Miller v.
11   Maxwell’s Int’l, Inc., 991 F.2d 583, 587 (9th Cir.1993)). Plaintiff cannot maintain a Title
12   I ADA suit against Miyashiro, an individual. See Stern v. Cal. State Arhcives, 982 F. Supp.
13   690, 692 (E.D. Cal. 1997) (granting summary judgment in favor of supervisors because
14   individual employees do not qualify as “employers” for purposes of ADA liability). But
15   see Mohsin v. Calif. Dep’t of Water Res., 52 F. Supp. 3d 1006, 1012 (E.D. Cal. 2014) (“A
16   claim against the state under Title I of the ADA is permissible only when the plaintiff
17   brings suit against state officials for prospective injunctive and declaratory relief—the Ex
18   parte Young Doctrine.”) (citing Walsh, 471 F.3d at 1036). The proposed amendment to
19   add Miyashiro is futile.
20            B.     Hostile Work Environment Claim
21         A prima facie case for a hostile work environment under Title VII requires plaintiffs
22   to show (1) they were subjected to verbal or physical conduct because of their race or
23   gender; (2) the conduct was unwelcome; and (3) the conduct “was sufficiently severe or
24   pervasive to alter the conditions of [the] employment and create an abusive work
25   environment.” Vasquez v. Cty. of L.A., 349 F.3d 634, 642 (9th Cir. 2003) (quotation
26   omitted); see also Nichols v. Azteca Rest. Enter., Inc., 256 F.3d 864, 871 (9th Cir. 2001).
27   A Title VII hostile work environment claim does not support claims for discrimination on
28   the basis of disability. Davis v. Team Elec. Co., 520 F.3d 1080, 1093 n.8 (9th Cir. 2008)

                                                  4
                                                                               17cv1662-WQH-WVG
 1   (“Title VII does not encompass discrimination on the basis of disability.”). The alleged
 2   conduct must establish that “the workplace is permeated with ‘discriminatory intimidation,
 3   ridicule, and insult.’” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal citation
 4   omitted) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65 (1986)).
 5         “[N]ot all workplace conduct that may be described as ‘harassment’ affects a ‘term,
 6   condition, or privilege’ of employment within the meaning of Title VII.” Meritor Sav.
 7   Bank, 477 U.S. at 67. “The working environment must both subjectively and objectively
 8   be perceived as abusive.” Fuller v. City of Oakland, 47 F.3d 1522, 1527 (9th Cir. 1995)
 9   (citing Harris, 510 U.S. at 21–22). “In determining whether an actionable hostile work
10   environment claim exists, we look to ‘all the circumstances,’ including ‘the frequency of
11   the discriminatory conduct; its severity; whether it is physically threatening or humiliating,
12   or a mere offensive utterance; and whether it unreasonably interferes with an employee’s
13   work performance.’” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002);
14   see also Brooks v. City of San Mateo, 229 F.3d 917, 923–24 (9th Cir. 2000).
15         In Vasquez, the court determined that an employer was entitled to summary
16   judgment on a hostile work environment claim in which the employee provided evidence
17   that his supervisor had yelled at him on a few occasions, made false complaints against
18   him, and made two racially offensive remarks in the span of approximately one year. 349
19   F.3d at 643–44. The court found that the conduct was “less frequent, less severe, and less
20   humiliating” than the conduct in cases in which the court had previously determined to
21   create a hostile work environment. Id. at 644.
22         The proposed amended complaint, like the SAC, provides factual allegations about
23   administrative actions the School District took in relation to Plaintiff over a period of
24   approximately two years, including demoting Plaintiff, asking Plaintiff to leave a
25   conference, demanding that Plaintiff apologize to her staff members, and denying Plaintiff
26   promotions. (ECF No. 41-4 ¶¶ 21, 111.e., i.–l.). The proposed amended complaint adds
27   allegations that Plaintiff was the only black American woman attending the conference for
28   the District. Id. ¶ 111.f. The proposed amended complaint alleges that “the District

                                                    5
                                                                                   17cv1662-WQH-WVG
 1   actively assisted the white employees to overcome the complaints and/or grievances
 2   against them,” and not Plaintiff. Id. ¶ 22. The proposed amended complaint alleges that
 3   the tasks assigned to Plaintiff related to special needs children prone to violence. Id. ¶¶ 67,
 4   73, 76, 111.c–d.
 5            The proposed amended complaint adds allegations that the District, through the
 6   actions of Miyashiro, created a hostile work environment by “[r]epeatedly referencing
 7   Plaintiff’s race, age, gender and/or disability for reasons and rationale for decisions
 8   effecting her employment status,” and “for why she should pursue career paths outside of
 9   the District.”1 Id. ¶¶ 111.a–b. The proposed amended complaint alleges that “Plaintiff was
10   constantly battling the preferential treatment being provided to white colleagues and to her
11   exclusion, while Miyashiro was repeatedly raising race, sex, age and disability with the
12   Plaintiff.” Id. ¶ 113. The proposed amended complaint adds, “Plaintiff was not considered
13   for [a] job,” to the existing SAC allegation that the job was given to “a young white female
14   to the position of Principal, who again, lacks the experience, qualifications and/or
15   credentials, when compared to the Plaintiff.” Id. ¶ 72.
16            Although the factual allegations of the proposed amended complaint support the
17   conclusion that Plaintiff was unhappy with the School District’s employment decisions,
18   the allegations of the proposed amended complaint do not establish conduct supporting a
19   hostile work environment claim under Title VII. See Manatt v. Bank of Am., 339 F.3d 792,
20   798 (9th Cir. 2003) (stating that Title VII is not a “general civility code”). Plaintiff alleges
21   one specific conversation with a reference to her race, in which the superintendent stated
22   that her race would be “an asset in finding another position.” ECF No. 41-1 ¶ 34; see also
23   ¶ 31 (“Plaintiff could write her own ticket being an African American, woman with her age
24   . . . .”). However, this statement does not rise to the severity and frequency of conduct that
25   would support a Title VII hostile work environment claim. See, e.g., E.E.O.C. v. Prospect
26
27
28   1
         Grammar and syntax are presented as originally written unless otherwise noted.

                                                          6
                                                                                          17cv1662-WQH-WVG
 1   Airport Servs., Inc., 621 F.3d 991, 998 (9th Cir. 2010) (“A violation is not established
 2   merely by evidence showing ‘sporadic use of abusive language, gender-related jokes, and
 3   occasional teasing.’”); Faragher v. City of Boca Raton, 524 U.S. 775, 787 n.1 (1998)
 4   (quoting Carrero v. N.Y.C. Hous. Auth., 890 F.2d 569, 577 (2d Cir. 1989)) (stating that
 5   incidents of harassment “must be more than episodic; they must be sufficiently continuous
 6   and concerted in order to be deemed pervasive”). Conclusory allegations of “repeated”
 7   additional references to Plaintiff’s race, at “each and every” meeting, do not allege specific
 8   facts. The factual allegations of the proposed amended complaint are insufficient to
 9   support a reasonable inference that Plaintiff was subjected to verbal or physical conduct
10   because of her race or gender that was so severe or pervasive as to alter the conditions of
11   her employment. The motion to amend the hostile work environment claim is futile.
12         Defendant made a sufficiently strong showing of the Foman factors to overcome the
13   presumption in favor of granting leave to amend under Rule 15(a). After considering the
14   motions and Defendant’s Response, Plaintiff’s Motion for Leave to File Third Amended
15   Complaint is denied.
16      III.   CONCLUSION
17         IT IS HEREBY ORDERED that the Motion for Leave to File Third Amended
18   Complaint filed by Plaintiff (ECF No. 41) is denied.
19    Dated: December 13, 2018
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                 17cv1662-WQH-WVG
